Dismissed and Memorandum Opinion filed September 17, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00507-CV

  JOAN HUDSON, INDIVIDUALLY, A/N/F OF CORNENIUS HAWKINS,
                         Appellant

                                        V.

             ORION REAL ESTATE SERVICES, INC., Appellee

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-29465

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed February 20, 2013. The notice of
appeal was filed June 5, 2013. To date, our records show that appellant has not
paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also; Tex. Gov’t Code Ann. ' 51.207.
      On August 8, 2013, this court ordered appellant to pay the appellate filing
fee on or before August 23, 2013, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).



                                     PER CURIAM



Panel consists of Justices Frost, Boyce, and Jamison.




                                         2